DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action for application number 17/240,270, Solar Module Skirt Assembly, filed on April 26, 2021.  This application is a continuation of application number 16/580,125 filed September 24, 2019.
Claim Objections
Claim 2 is objected to because of the following informality "in line 2, "a the portion" should be changed to --a portion--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the base plate " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the base body" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0237386 to Stephan et al., hereinafter, Stephan.  Stephan discloses a clip (101) to attach a skirt (402) to a solar module (301), comprising:  a first portion (106) configured to attach to an edge feature of the solar module and to the skirt; a second portion (108) configured to hold a portion of the edge feature of the solar module and a portion (403) of the skirt; a single fastener (103) configured to affix the clip to both the edge feature of the solar module and the portion of the skirt; wherein the first portion is a clip body and the second portion is a clip base configured to hold the portion of the edge feature of the solar module and the portion of the skirt to the clip body in response to tightening of the single fastener; and wherein the base body includes at least one opening (113b) to allow installation of the single fastener.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephan.  Stephan further discloses that the second portion has an opening (113b) for receiving a fastener and the first portion having an opening (113a) for receiving the fastener and a nut (105) for tightening the fastener during installation, wherein the clip body includes protrusions (serrations on bottommost surface of element 106) and the base plate/clip base including channels (serration on topmost surface of 108) corresponding to the protrusions, the protrusions and channels preventing the base plate from spinning as the single fastener is tightening, and the first and second portions being formed of extruded stock (paragraph [0057]). 
Stephan discloses the claimed invention except for the limitations of the clip body having a S-shape and the base plate including a threaded opening to receive the fastener.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the clip in Stephan to have been S-shaped for the purpose of accommodating the user's aesthetics and since such a modification would have merely involved a change and shape and would not have yielded any unpredictable results.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and/or second portion of the clip to have included a threaded opening to receive the single fastener and to allow the fastener to draw the second portion to the first portion as the fastener is tightened, since such a modification would have merely involved the substitution of one well-known mechanically means of fastening with a separate well-known means of fastening to reduce the number of parts used to achieve the fastening the first portion to the second portion. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephan in view of U.S. Patent Application Publication No. 2015/0129517 to Wildes.  Stephan discloses the claimed invention except for the limitation of a spacer.
Wildes teaches a clip having a first portion (10) and a second portion (20), single fastener (32) configured to affix the clip to edges of two objects, and a spacer (104).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip in Stephan to have used a spacer along with a fastener as taught by Wildes for the purpose of spreading the pressure when the fastener is tightened to ensure tightness.
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 8,627,617 to Haddock et al. is directed to a mounting assembly for installing solar cell or photovoltaic modules on a surface.  U.S. Patent No. 8,857,113 to Zhang is directed to a locking apparatus used for mounting a photovoltaic module to a rack and having a coil spring to assist in fastening two parts of the apparatus together.  U.S. Patent Application Publication No. 2016/0268958 to Wildes et al. is directed to a mounting system for supporting solar panel modules.  U.S. Patent No. 9,455,662 to Meine is directed to an assembly for securing array skirts and solar panel modules in an array on a roof.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            October 4, 2022